458 So. 2d 305 (1984)
POWERLINE DEVELOPMENT CORPORATION, a Florida Corporation, Petitioner,
v.
Isaac ASSOR, Jose Bentolila, Moses Chacron and Bernard Tetner and Ven Power, N.V., a Netherlands Antilles Corporation, Respondents.
No. 84-1631.
District Court of Appeal of Florida, Third District.
September 4, 1984.
Rehearing Denied October 2, 1984.
*306 Arvin Peltz, Peter R. Lopez, Miami, for petitioner.
Daniels & Hicks and Patrice A. Talisman, Miami, Norman K. Schwarz, Miami Beach, for respondents.
Before SCHWARTZ, C.J., and BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
The instant petition for certiorari challenges the refusal to dissolve a lis pendens. The orders under review are quashed because the underlying action, which concerns allegedly fraudulent transactions involving interests in the petitioner-corporation which owns the property, does not directly affect the realty itself and therefore cannot justify the maintenance of a lis pendens upon it. Sunrise Point, Inc. v. Foss, 373 So. 2d 438 (Fla. 3d DCA 1979), cert. denied, 374 So. 2d 99 (Fla. 1979); Hallmark Manufacturing, Inc. v. Lujack Construction Co., Inc., 372 So. 2d 520 (Fla. 4th DCA 1979); Worldwide Development-Kendale Lakes West v. Lot Headquarters, Inc., 305 So. 2d 271 (Fla. 3d DCA 1974); Beefy King International, Inc. v. Veigle, 464 F.2d 1102 (5th Cir.1972).
Certiorari granted.